Citation Nr: 1103897	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-11 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension and, if so, whether service 
connection is warranted for the claimed disorder.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for degenerative joint disease of the right knee 
and, if so, whether service connection is warranted for the 
claimed disorder.

3.	Entitlement to service connection for a cervical spine (neck) 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that, in August 2006, the Veteran submitted a 
claim for service connection for posttraumatic stress disorder 
(PTSD), a claim which the Board denied in a June 2009 decision.  
However, the Board notes that the Veteran has been diagnosed with 
psychiatric disorders other than PTSD.  The United States Court 
of Appeals for Veterans Claims (Court) has held that VA must 
consider alternative psychiatric disorders within the scope of an 
initial claim for service connection for a specific psychiatric 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
However, the issue of entitlement to service connection for a 
psychiatric disorder other than PTSD has not yet been developed, 
to include providing proper notice, and adjudicated by the RO.  
As such, this issue is REFERRED to the RO for its consideration.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional Office.





FINDINGS OF FACT

1.	A November 1991 rating decision denied the Veteran's claim of 
entitlement to service connection for hypertension.  The 
Veteran was notified of his appellate rights, but did not file 
a notice of disagreement within one year of the rating 
decision.

2.	Evidence received since the November 1991 rating decision is 
not cumulative of the evidence of record at the time of the 
November 1991 denial of service connection for hypertension as 
it relates to an unestablished fact necessary to substantiate 
the claim of service connection for hypertension and raises a 
reasonable possibility of substantiating the Veteran's claim 
of service connection.

3.	An August 2005 rating decision denied the Veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the right knee.  The Veteran was notified of his 
appellate rights, but did not file a notice of disagreement 
within one year of the rating decision.

4.	Evidence received since the August 2005 rating decision is not 
cumulative of the evidence of record at the time of the August 
2005 denial of service connection for degenerative joint 
disease of the right knee as it relates to an unestablished 
fact necessary to substantiate the claim of service connection 
for hypertension and raises a reasonable possibility of 
substantiating the Veteran's claim of service connection.

5.	The Veteran is presumed sound at entry to active service.

6.	The competent evidence of record indicates the Veteran is 
diagnosed with chronic cervical strain that is etiologically 
related to active service.

7.	The competent evidence of record indicates the Veteran is 
diagnosed with degenerative joint disease of the right knee 
that is etiologically related to active service.
CONCLUSIONS OF LAW

1.	The November 1991 rating decision which denied the Veteran's 
claim of entitlement to service connection for hypertension is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the November 1991 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for hypertension is new and material and the claim 
of service connection is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.	The August 2005 rating decision which denied the Veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the right knee is final.  38 U.S.C.A. § 
7105(c) (West 2002).

4.	Evidence received since the August 2005 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for degenerative joint disease of the right knee is 
new and material and the claim of service connection is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

5.	Chronic cervical strain was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.	Degenerative joint disease of the right knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I.	New and Material Evidence

The Veteran's claims of service connection for hypertension and 
degenerative joint disease of the right knee have been previously 
denied by the RO and, for reasons discussed below, these 
decisions are final.  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002). Effective from 
August 29, 2001, the regulations defining "new and material 
evidence" were revised and clarify the types of assistance the VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the Veteran filed his claims seeking 
to reopen in August and October 2007, the Board has considered 
these provisions.

To reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  Under the amended regulations, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a) (2010).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Hypertension

The RO initially denied the Veteran's claim of service connection 
for hypertension in November 1991.  The RO considered service 
treatment records and a November 1991 VA examination report.  The 
RO determined that service connection for hypertension was not 
warranted because the evidence did not indicate the Veteran 
suffered from such a disorder.  The Veteran was notified of this 
decision and of his procedural and appellate rights by letter in 
December 1991.  He did not complete an appeal of this decision.  
Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

The evidence received since the November 1991 RO decision 
includes private and VA treatment records and Social Security 
Administration (SSA) disability records.  Significantly, these 
private and VA records indicate the Veteran currently suffers 
from chronic hypertension and is receiving treatment for the 
disorder.  See, e.g., September 2007 private treatment record.  
As noted above, the RO found no evidence of hypertension at the 
time his original claim was denied.

The Board concludes that the private and VA treatment records 
submitted by the Veteran are new and material with respect to the 
issue of service connection for hypertension.  They were not 
previously of record at the time of the November 1991 rating 
decision.  They are not cumulative of prior records because they 
provide a current diagnosis of chronic hypertension.  Previously, 
the record contained no such current evidence.  The evidence is 
therefore relevant and probative and raises a reasonable 
possibility of substantiating the claim.  These private and VA 
treatment records, presumed credible, bear substantially upon the 
specific matters under consideration as they relate to an 
unestablished fact necessary to substantiate the claim and raise 
a reasonable possibility of substantiating the claim.  
Consequently, the Veteran's claim of entitlement to service 
connection for chronic hypertension is reopened.

Degenerative Joint Disease of the Right Knee

The RO initially denied the Veteran's claim of service connection 
for degenerative joint disease of the right knee in August 2005.  
The RO considered service treatment records, private and VA 
treatment records and an August 2005 VA examination report.  The 
RO determined that service connection for degenerative joint 
disease of the right knee was not warranted because the evidence 
did not indicate the Veteran's current disability was 
etiologically related to his active service or to a service-
connected disability.  The Veteran was notified of this decision 
and of his procedural and appellate rights by letter in August 
2005.  He did not complete an appeal of this decision.  Thus, it 
is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).

The evidence received since the August 2005 RO decision includes 
private and VA treatment records, Social Security Administration 
(SSA) disability records, and the reports of April and June 2008 
VA examinations.  Significantly, these private and VA records and 
VA examination reports indicate the Veteran's current 
degenerative joint disease of the right knee is, at least in 
part, etiologically related to his active service.  See, e.g., 
June 2008 VA examination report; see also September 2009 private 
medical opinion.  As noted above, the RO found no evidence of a 
nexus between the Veteran's current disability and his active 
service at the time his original claim was denied.

The Board concludes that the private and VA treatment records and 
VA examination reports submitted by the Veteran are new and 
material with respect to the issue of service connection for 
degenerative joint disease of the right knee.  They were not 
previously of record at the time of the August 2005 rating 
decision.  They are not cumulative of prior records because they 
provide evidence of a possible nexus between the Veteran's 
current right knee disability and his active service.  
Previously, the record contained no such current evidence.  The 
evidence is therefore relevant and probative and raises a 
reasonable possibility of substantiating the claim.  These 
private and VA treatment records and VA examination reports, 
presumed credible, bear substantially upon the specific matters 
under consideration as they relate to an unestablished fact 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim.  Consequently, the 
Veteran's claim of entitlement to service connection for 
degenerative joint disease of the right knee is reopened.

II.	Service connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Cervical Spine Disorder

The Veteran asserts he is entitled to service connection for a 
cervical spine disorder, currently diagnosed as cervical spine 
strain.  Specifically, he contends that he suffered a neck injury 
while he was working out in the gym.

A review of the Veteran's service treatment records indicate he 
complained and presented with an injured neck after straining 
muscles in his neck while working out in June 1976.  Post-
service, the Veteran was provided a VA examination in June 2008, 
in which the examiner physically examined the Veteran and 
reviewed his pertinent medical history.  The VA examiner provided 
an opinion that he could "not state how much contribution [to 
the current cervical strain] is the original muscle strain [in 
service] has to the current neck complaint with[out] [resorting] 
to speculation."

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  In addition, the Court specifically stated that 
entitlement need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in "relative equipoise, the law 
dictates that the Veteran prevails."

In the instant case, even though the VA examiner found that he 
could not provide an opinion as to the extent the Veteran's 
current cervical strain can be attributed to his in-service neck 
injury, the Board interprets the June 2008 opinion as competent 
medical evidence that at least some part of the current cervical 
strain is due to his in-service injury.  

As such, resolving all doubt in favor of the Veteran, the Board 
concludes that service connection for chronic cervical strain is 
warranted.

Degenerative Joint Disease of the Right Knee

With respect to degenerative joint disease of the right knee, the 
Board observes the Veteran's claim was previously denied on the 
basis that his right knee disorder pre-existed active service.  
See, e.g., July 2008 rating decision.  With respect to pre-
existing disabilities, every Veteran shall be taken to have been 
in sound condition when examined, accepted and enrolled in 
service, except for defects, diseases, or infirmities noted at 
the time of entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002). 

According to 38 C.F.R. § 3.304(b) (2010), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service reported 
by the Veteran as medical history does not constitute a notation 
of such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2010).  
Determinations of whether a condition existed prior to service 
should be "based on thorough analysis of the evidentiary showing 
and careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

In the instant case, an August 1974 Report of Medical 
Examination, completed upon the Veteran's entry to active 
service, clearly indicates he suffered a right knee injury prior 
to service entry, for which he had cartilage removed.  However, 
the Report of Medical History indicates that x-rays of the right 
knee were negative.  Further, other than scars, there is no 
notation of a chronic disorder.  In this regard, the Veteran's 
lower extremities and musculoskeletal system were clinically 
evaluated as normal.  Therefore, despite the record reflecting a 
pre-service right knee injury, given the August 1974 Report of 
Medical Examination, the Board determines that  the Veteran is 
presumed sound upon service entrance.  See 38 U.S.C.A. § 1111; 
see also 38 C.F.R. § 3.304(b).  In order to rebut the presumption 
of soundness there must be clear and unmistakable evidence the 
disability pre-existed service and was not aggravated during 
service.

As the Board has determined the Veteran is presumed sound upon 
service entrance, it will determine whether service connection 
for degenerative joint disease of the right knee is warranted on 
a direct basis.

In this regard, the Board observes the Veteran was treated 
several times for right knee pain during service.  See, e.g., 
November and December 1975 treatment reports.  Significantly, the 
Veteran was provided a VA examination in June 2008, in which the 
examiner physically examined the Veteran and reviewed his 
pertinent medical history.  The VA examiner provided an opinion 
that the Veteran's right knee is as likely as not to have been 
aggravated by an in-service injury in which the Veteran twisted 
his knee.  However, the VA examiner was not able to determine the 
degree of aggravation, stating that the major cause of his 
current right knee disorder to be the pre-service injury.  With 
this opinion there is clearly not clear and unmistakable evidence 
that there was no aggravation.  Thus the presumption of soundness 
stands. 

As mentioned above, in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Court stated that "a Veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  In addition, the Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, or 
by a fair preponderance of the evidence.  Under the benefit of 
the doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."  Id.

In light of the evidence as described above, and resolving all 
doubt in favor of the Veteran, the Board concludes that the 
Veteran was presumed sound upon entry to active service.  
Furthermore, the June 2008 VA examiner provided an opinion that 
it is at least as likely as not that his right knee condition was 
aggravated in service.  As such, service connection for 
degenerative joint disease of the right knee on a direct basis is 
warranted on the basis of service incurrence since he is presumed 
sound.
ORDER

New and material evidence having been submitted, the claim of 
service connection for hypertension is reopened; to this extent 
only, the claim is granted.

New and material evidence having been submitted, the claim of 
service connection for degenerative joint disease of the right 
knee is reopened.

Service connection for cervical strain is granted, subject to the 
laws and regulations governing the payment of monetary benefits.

Service connection for degenerative joint disease of the right 
knee is granted, subject to the laws and regulations governing 
the payment of monetary benefits.


REMAND

As discussed above, the Board has reopened the Veteran's claim of 
service connection for hypertension.  However, for the reasons 
discussed below, further development is necessary prior to a 
decision on the merits of the Veteran's claim.  

The Veteran has submitted treatment records indicating a current 
diagnosis of chronic essential hypertension.  See, e.g., 
September 2007 private treatment record.  Furthermore, the 
Veteran asserts he experienced periods of elevated blood pressure 
during his period of active service.  The Board observes the 
Veteran has not been provided a VA examination in conjunction 
with his claim of service connection for hypertension.  VA has a 
duty to provide a VA examination when the record lacks evidence 
to decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
and (3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  See 
38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In the instant case, given the Veteran's 
current diagnosis of hypertension and his reports of elevated 
blood pressure during service, he should be afforded a VA 
examination to determine if his currently diagnosed hypertension 
is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any current chronic hypertension.  The 
claims file, including this REMAND, must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review was accomplished.  
The examination should include a review of 
the Veteran's pertinent medical history 
and current complaints, as well as a 
comprehensive clinical evaluation.  All 
clinically indicated tests should be 
performed.  After reviewing the record and 
examining the Veteran, the examiner should 
specify the nature of the Veteran's 
current hypertension and provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
current hypertension is etiologically 
related to his active service, to include 
reports of elevated blood pressure.  A 
detailed rationale should be provided for 
all opinions.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


